DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huff et al. (2009/0092162 from IDS) in view of Nishimura (2003/0025962 from IDS) and Toshima et al. (2011/0000512 from IDS).
Regarding claim 1, Huff discloses a method comprising: using an apparatus to form a package component, the apparatus comprising a surface treatment station (where plasma activation takes place) and an integrated cleaning station (where the oxides are removed), and the method comprising: performing a plasma treatment on the package component in the surface treatment station; removing oxides on surface metal pads of the package component in the integrated cleaning station (paragraphs 0015-0016, 0031, 046-0054, 0065, figure 12)
Huff does not specifically disclose that there are pads on the surface of the package component.  However, Nishimura discloses an optical interconnection device that discloses having a bond pad on the substrate where the bonding material/solder 
Huff does not specifically disclose cleaning the package component using de-ionized water in the integrated cleaning station.  However, Toshima discloses a substrate processing apparatus for cleaning the substrate that includes an integrated cleaning station configured to perform at least on of acid oxide removal and alkaline removal, and wherein the method further comprises, after oxide regions are removed, performing a de-ionized water cleaning on the first package component in the integrated cleaning station (abstract, paragraphs 0008, 0034-0058).  To one skilled in the art at the time of the invention it would have been obvious to remove the oxides as taught by Toshima because it allows for a controlled process in a controlled atmosphere to ensure proper cleaning of the substrate.
Regarding claim 7, Huff discloses a pre-bonding station (where pre-bonding occurs) to bond the first package component to an additional package component (paragraph 0051).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,446,467. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘467 discloses a method similar to the one claimed in the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERIN B SAAD/           Primary Examiner, Art Unit 1735